Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 11,
2015.




                                  In The

                  Fourteenth Court of Appeals

                           NO. 14-15-00334-CV


  MIGUEL ANGEL GONZALEZ GUILBOT AND CARLOS ALBERTO
             GONZALEZ GUILBOT, Appellants

                                    V.

WILLIAM PAKALKA, FULBRIGHT & JAWAROSKI, L&T AMERICAN
     CORPORATION, TG INTERAMERICA CORPORATION,
   FRANCEVILLE INTERNATIONAL, INC., AND ARKHANGEL
             INTERNATIONAL, INC., Appellees

                   On Appeal from Probate Court No. 2
                           Harris County, Texas
                    Trial Court Cause No. 344,157-401


               MEMORANDUM                   OPINION

     This is an appeal from an order signed April 10, 2015. On June 4, 2015,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Busby, Brown, and Wise.